ORDER

PER CURIAM.
A jury convicted Gregory Rice of violence against an employee of the department of corrections, § 217.385.1, RSMo 2000. The court sentenced him, as a prior offender, to fifteen years in prison, to be served consecutively to sentences he was already serving. On direct appeal, Mr. Rice claims that the trial court abused its discretion in overruling his motion for a continuance. This court finds that Mr. Rice has failed to make a strong showing that the trial court abused its discretion and prejudice resulted from the denial of his continuance motion, as required by State v. Christeson, 50 S.W.3d 251, 261 (Mo. banc), cert. denied, — U.S. -, 122 S.Ct. 406, 151 L.Ed.2d 309 (2001). Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).